 


109 HR 4028 IH: To require employers of temporary H–2A workers to pay such workers at least the greater of the Federal or State minimum wage rate.
U.S. House of Representatives
2005-10-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4028 
IN THE HOUSE OF REPRESENTATIVES 
 
October 7, 2005 
Mr. Davis of Tennessee introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To require employers of temporary H–2A workers to pay such workers at least the greater of the Federal or State minimum wage rate. 
 
 
1.Required minimum wage for temporary H-2A workersSection 218(b) of the Immigration and Nationality Act (8 U.S.C. 1188(b)) is amended by adding at the end the following: 
 
(5)The employer has not provided the Secretary with satisfactory assurances that the employer will pay the alien at least— 
(A)the legal Federal or State minimum wage rate, whichever is highest, for every hour or portion thereof worked during a pay period, if the alien will be paid by the hour; or 
(B)an aggregate amount, for each pay period, that is at least equal to the amount the worker would have earned during the pay period if the alien had been paid at the hourly rate described in subparagraph (A) for each hour worked, if the worker will be paid on a piece rate basis..  
 
